Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 17, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00905-CV


                      HARRIS COUNTY, TX, Appellant

                                       V.

                  GASPAR ORLANDO GARCIA, Appellee

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-16976


                MEMORANDUM                     OPINION

      This is an interlocutory appeal from an order signed November 1, 2016. On
November 14, 2016, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted. Accordingly, the appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and Donovan.